NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ALLERGAN, INC.,
Plaintiff-Appellee,

V.

SANDOZ INC., ALCON LABORATORIES, INC.,
ALCON RESEARCH LTD., ALCON, INC., AND.
FALCON PHARMACEUTICALS, LTD.,
Defendants-Appellants,

AND _

APOTEX INC. AND APOTEX CORP.,
Defendants-Appellants,

AND

WATSON LABORATORIES, INC.,
Defendant-Appellant.

2011-1619, -1620, -1635, -1639

Appeals from the United States District Court for the
Eastern District of Texas in consolidated case N0. 09-CV-
0097, Judge T. John Ward.

ON MOTION

ORDER

The appellants move without opposition for a 315-day

extension of time, until July 13, 2012, to file their reply
briefs.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted.

FOR THE COURT

JUN 0 8 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Deanne E. Maynard, Esq.

Jonathan E. Singer, Esq. lLED

R0bert B. Breisblatt, Esq. u'S=[%%l;l:Eg-E;';:A';_`lg[ggu|foa

Gary Edward Hood, Esq. JuN 0 8 2012

21

s JANHc)aBALv

CLERK

ALLERGAN V. SANDOZ 2